NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50203

                Plaintiff-Appellee,             D.C. No.
                                                3:19-cr-01207-LAB-1
 v.

JULIAN MADERO-DIAZ, AKA Hector                  MEMORANDUM*
Ramon Castillo, AKA Juan Madero-Diaz,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    19-50204

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-01291-LAB-1
 v.

JULIAN MADERO-DIAZ, AKA Hector
Ramon Castillo, AKA Juan Madero-Diaz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Larry A. Burns, Chief District Judge, Presiding

                           Submitted August 12, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
                               Pasadena, California

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN, *** District
Judge.

      Julian Madero-Diaz appeals his conviction for being a removed alien found

in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1.     The district court correctly concluded that the Miranda warnings

given to Madero-Diaz adequately informed him of his right to appointed counsel.

Florida v. Powell, 559 U.S. 50, 60 (2010).

      Madero-Diaz focuses on a single sentence in the oral warnings given by a

Border Patrol agent: “If you don’t have the money to hire a lawyer, one can be

prov- one can can [be] provided before we ask you any question[s] if you wish.”

(emphasis added). Contrary to Madero-Diaz’s argument, the use of the word “can”

instead of “will” did not suggest that the right to appointed counsel was a mere

possibility, rather than an obligation on the part of the Government. We have

found a Miranda warning sufficient when the defendant was told, “You may have

an attorney appointed by the U.S. Magistrate or the Court to represent you, if you

cannot afford or otherwise obtain one.” United States v. Miguel, 952 F.2d 285, 287


without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.

                                         2
(9th Cir. 1991) (per curiam) (emphasis added). The warning at issue here is

materially indistinguishable from the warning in Miguel, and it is much different

from warnings we found insufficient in the cases Madero-Diaz relies on. See

United States v. Botello-Rosales, 728 F.3d 865, 867 (9th Cir. 2013) (per curiam)

(finding oral advisal insufficient when the officer used confusing phrasing and

mistranslated “free” to mean something akin to “available,” instead of “without

cost”); United States v. Perez-Lopez, 348 F.3d 839, 848 (9th Cir. 2003) (finding

oral advisal insufficient where officer’s use of the word “solicit” improperly

implied that the defendant was not entitled to appointed counsel).

      As for any discrepancy between the language of the oral and written

warnings, the video of the interrogation shows that Madero-Diaz was given the

oral warnings and verbally agreed to waive his Miranda rights before he was even

handed the sheet with the written warnings. Thus, any discrepancy between the

written and oral warnings could not have affected the Miranda waiver. Cf. United

States v. Connell, 869 F.2d 1349, 1353 (9th Cir. 1989) (finding warnings

insufficient when the defendant was given oral Miranda warnings at the same time

as he was reading written warnings that provided conflicting information). In any

event, the Spanish versions of the two sets of warnings, on which Madero-Diaz

likely relied because Spanish is his first language, were substantially the same.




                                          3
      2.     It was within the district court’s discretion to decline to supplement its

official restraint instruction with the additional sentence requested by Madero-

Diaz: “A person can still be under constant official restrain [sic] even if there are

short breaks in the surveillance.” See United States v. Marguet-Pillado, 648 F.3d

1001, 1006 (9th Cir. 2011).

      The instruction given by the district court allowed Madero-Diaz to present

his defense that he was never free from official restraint because he was under

video surveillance from the time he crossed the border. See id. (no reversal is

required if “other instructions, in their entirety, adequately cover [the] defense

theory” (quoting United States v. Thomas, 612 F.3d 1107, 1120 (9th Cir. 2010)).

The additional sentence was unnecessary because the Government did not argue at

trial that Madero-Diaz was free from official restraint during “short breaks in the

surveillance.” Instead, it contended that Madero-Diaz was never seen on the

surveillance camera and was therefore free from official restraint during the entire

time he was in the United States. Because neither the Government’s theory of guilt

nor Madero-Diaz’s defense turned on whether there were short breaks in

surveillance, Madero-Diaz was not prejudiced by the district court’s rejection of

the additional requested instruction. See id.




                                           4
      3.     Madero-Diaz concedes that our precedent forecloses his argument that

he was entitled to a jury trial for his supervised release revocation proceedings.

United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                          5